DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-11 and 13-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 12, the phrase “side face should be changed to -- side faces --.
In claim 5, the phrase “the signal conductors” should be changed to -- the signal  conductor -- to provide proper antecedent basis. 
In claim 9, line 7, the word -- the -- should be inserted before the phrase “first acceleration signals”.  In lines 7-8, the phrase “the plurality of transimpedance converters” should be changed to -- the plurality of transimpedance transducers -- to provide proper antecedent basis.  In line 8, the word -- the -- should be inserted before the phrase “transimpedance converter”.  In lines 8-9, the word -- the -- should be inserted before the phrase “first acceleration signals”.  In line 13, the word -- the -- should be inserted before the phrase “second acceleration signals”.
In claim 10, line 3, the word -- the -- should be inserted before the word “converted”.  In line 7, the word -- converted -- should be inserted before the phrase “second acceleration signals”.    
In claim 13, line 4, the word -- the -- should be inserted before the phrase “tangential

side faces”.  In line 5, the word -- the -- should be inserted before the phrase “normal side faces”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, the phrase “the first normal side face” lacks antecedent basis.  In lines 2-3, the phrase “the first normal side face” lacks antecedent basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7,11 of copending Application No. 17/513,967 (Laffranchi et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘967 Laffranchi et al. copending Application and certain structural configuration characteristics like having a housing would have been obvious to an artisan of ordinary skill in the art.  Hence, the claims in the Instant application are not patentably distinct from the copending Application of ‘967 Laffranchi et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,512,794 (Kubler et al.).
With regards to claim 1, Kubler et al. discloses a shear accelerometer comprising, as illustrated in Figures 1-16 (namely Figures 6,8,9), an acceleration transducer (e.g. the system as illustrated in Figure 6) arranged in a rectangular coordinate system with three mutually orthogonal axes (e.g. x-axis, y-axis, z-axis), one of the three axes being a transverse axis (e.g. x-axis), one of the three axes being a longitudinal axis (e.g. y-axis), one of the three axes being a vertical axis (e.g. z-axis); the acceleration transducer comprising a housing 24; a main body 2 (e.g. center post) disposed within the housing and defining a first tangential side face (e.g. bottom side face) lying in a first plane, a second tangential side face (e.g. right side face) lying in a second plane that is disposed spaced apart from and normal to the first plane, a third tangential side face (e.g. top side face) lying in a third plane that is disposed spaced apart from and parallel to the first plane, and a fourth tangential side face (e.g. left side face) lying in a fourth plane that is disposed spaced apart from and parallel to the second plane such that each of the first, second, third and fourth tangential side face is disposed tangentially to the vertical axis; the main body further defines a lower normal side face (e.g. top surface face) lying in a fifth plane that is normal to each of the first, second, third and fourth planes, and an upper normal side face (e.g. bottom surface face) lying in a sixth plane that is disposed spaced apart along the vertical axis from and parallel to the fifth plane; exactly three piezoelectric elements, which include only a first piezoelectric element 16 secured to the first tangential side face, a second piezoelectric element 3 secured to the second tangential side face, and a third piezoelectric element 15 secured to the third tangential side face; exactly three seismic masses, which include only a first seismic mass 4 secured to the first piezoelectric element so that acceleration of the first seismic mass exerts on the first piezoelectric element a first shear force proportional to the acceleration (as observed in Figure 6), a second seismic mass 4 secured to the second piezoelectric element so that acceleration of the second seismic mass exerts on the second piezoelectric element a second shear force proportional to the acceleration (as observed in Figure 6), and a third seismic mass 4 secured to the third piezoelectric element so that acceleration of the third seismic mass exerts on the third piezoelectric element a third shear force proportional to the acceleration (as observed in Figure 6); each of the three piezoelectric elements generates piezoelectric charges under the action of each respective shear force (column 3, lines 29-33; column 6, line 23 to column 7, line 21); a signal output attached to the housing and including a signal conductor 6 (e.g. signal wire) that is spaced apart by an assembly gap from the fourth tangential side face to which no piezoelectric element is attached such that the assembly gap extends in a direction perpendicularly to the vertical axis (as observed in Figures 5,7); a main body output conductor 18 (e.g. electrodes; Figure 7) spanning the assembly gap perpendicularly to the vertical axis and directly connected to the signal conductor such that the main body output conductor is defined by one of the following: the lower normal side face of the main body, the upper normal side face of the main body, a support that is attached to either the lower normal side face of the main body or to the upper normal side face of the main body (observed in Figures 5,7).  (See, column 3, line 26 to column 7, line 48).
With regards to claim 2, Kubler et al. further discloses the housing 24 defines an interior (e.g. internal space within housing) with a housing opening and a housing bottom; the main body is disposed in the interior of the housing and is configured so that the main body may be inserted into the interior of the housing through the housing opening such that the lower normal side face of the main body is materially bonded to the housing bottom.  (See, as observed in Figure 9)
With regards to claim 3, Kubler et al. further discloses the housing 24 defines a signal output opening (e.g. the opening/holes on mounting base 1; Figures 1,5,7) such that the signal conductor is guided through the signal output opening into the interior of the housing.  (See, as observed in Figures 1,5,7)
With regards to claim 4, Kubler et al. further discloses the signal output opening is defined by a metal flange 27 (e.g. plug) that includes an outer edge secured to the signal output.  (See, Figures 1,5,7,11,12).
With regards to claim 6, Kubler et al. further discloses each of the three piezoelectric elements 16,3,15 defines end faces such that each of the three piezoelectric elements is configured with a high sensitivity for a shear force exerted by the respective seismic mass secured to each of the three piezoelectric elements; each of the three piezoelectric elements is further configured to generate piezoelectric charges on the end faces under the action of the shear force.  (See, column 3, lines 29-33; column 5, line 21 to column 6, line 9; column 6, line 23 to column 7, line 21; Figure 6).
With regards to claim 11, Kubler et al. further discloses the first piezoelectric element 16 has a high sensitivity for a shear force exerted by the first seismic mass along the longitudinal axis and generates piezoelectric charges under the action of the shear force along the longitudinal axis; the second piezoelectric element 3 has a high sensitivity for a shear force exerted by the second seismic mass along the transverse axis and generates piezoelectric charges under the action of the shear force along the transverse axis; the third piezoelectric element 15 has a high sensitivity for a shear force exerted by the third seismic mass along the vertical axis and generates piezoelectric charges under the action of the shear force along the vertical axis.  (See, column 3, lines 29-33; column 5, line 21 to column 6, line 9; column 6, line 23 to column 7, line 21; Figure 6).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,539,270 (Kaji et al.).
With regards to claim 12, Kaji et al. discloses an acceleration transducer comprising, as illustrated in Figures 1-17, a method of assembly of an acceleration transducer 2; providing a housing 3 with an interior is partially defined by a housing bottom, a housing opening into the interior and a signal output opening into the interior (as observed in Figure 2B); providing a signal output with a plurality of signal conductors 30 (e.g. electrical leads); inserting the signal conductors into the interior of the housing through the signal output opening; using a casting compound to cast the signal conductors within the housing such that the signal conductors are secured by the casting compound in a strain-relieved manner and the signal output opening is sealed by the casting compound in a gas-tight manner (column 4, line 59 to column 5, line 43).  (See, column 4, line 30 to column 8, line 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,512,794 (Kubler et al.) in view of U.S. Patent 5,539,270 (Kaji et al.).
With regards to claim 5, Kubler et al. does not disclose a casting compound attached to the signal conductor within the housing such that the casting compound attaches the signal conductors in a strain-relieved manner to seal the signal output opening in a gas-tight manner.
Kaji et al. discloses an acceleration transducer comprising, as illustrated in Figures 1-17, an acceleration transducer 2; a casting compound 5 (e.g. electrically insulated bond) attached to a signal conductor 30 (e.g. electrical leads) within the housing 3 (e.g. metal shield case) such that the casting compound attaches the signal conductors in a strain-relieved manner to seal the signal output opening in a gas-tight manner (column 4, line 59 to column 5, line 43).  (See, column 4, line 30 to column 8, line 27).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a casting compound attached to the signal conductor within the housing such that the casting compound attaches the signal conductors in a strain-relieved manner to seal the signal output opening in a gas-tight manner as suggested by Kaji et al. to the system of Kubler et al. to reinforce the electrical connections to improve the strength of the supporting member by providing a liquid-tight seal therebetween such that seepage is stopped.  (See, column 5, lines 33-43 of Kaji et al.).

Allowable Subject Matter
Claims 7-10 and 13-15 are objected to as being dependent upon a rejected base claim,

but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kinsley, Inazumi, Deng, Hansen, are related to shear acceleration sensor having a mass, piezoelectric elements and electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861